DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 23 Oct 2020 has been entered. Claims 1-4 and 7 remain pending in the application. Applicant’s amendments to the Specification and the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 23 Oct 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al (US 3,746,263) in view of Todd (US 3,841,349).
Regarding Claim 1, Reeder et al disclose a ball check valve for sprinkler head of an irrigation system (Figure 4; Col 3, lines 57-60). The valve comprising: 
a valve tube (generally at 40, including 13) having fluidly connected upper and lower flow bores (47 and 14 respectively); 

the sealing flange defining a sealing flow bore fluidly coupling the upper and lower flow bores (within 48); 
a ball disposed in the lower flow bore (within 14 of Figure 4), wherein the ball is dimensioned to be movable in an initial flowrate through the lower flow bore between an open condition and a closed condition fluidly blocking the ring flow bore (the closed position seen in Figure 4); and 
the sealing flange having one or more bypass grooves (49) dimensioned in such a way that a portion of said initial flowrate flows through the one or more bypass grooves to the upper flow bore in the closed condition until the open position is self- enabled (Figure 4; until the ball falls off 48), but fails to expressly disclose a sealing ring removably nested in the sealing flow bore, the sealing ring having a ring flow bore.
Todd teaches a ball check valve (Figure 1-3) with a valve tube (10), a sealing flange (against 30), a ball (26) and a sealing ring (28) removably nested in the sealing flow bore (within the bore formed in 10 at 30; where Col 3, lines 36-38 disclose where the sealing ring 28 is force fit within the bore and being force fit is interpreted as being removable as it is not adhered to the sealing flange), the sealing ring having a ring flow bore (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reeder et al to incorporate the teachings of Todd to provide for a sealing ring removably nested in the sealing flow bore, the sealing ring having a ring flow bore.  Doing so would be combining prior art elements according to known methods (the sealing ring of Todd with the valve sealing flange of Reeder et al within the sealing flow bore) to yield predictable results (to provide for a removable sealing ring such that it is replacable to extend the life of the sprinkler valve).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al (US 3,746,263) in view of Todd (US 3,841,349) in further view of Ridgeway (US 914,978).
Regarding Claim 2, Todd teach where the sealing ring has a base portion (28) that defines the ring flow bore (within 24), the base portion dimensioned to removably and entirely slide and nest into the sealing flow bore (within the bore formed in 10 at 30; where Col 3, lines 36-38 disclose where the sealing ring 28 is force fit within the bore and being force fit is interpreted as being removable as it is not adhered to the sealing flange) but fails to expressly teach a flange portion that define the ring flow bore; and, wherein the flange portion provides an arcuate surface.
Ridgway teaches a ball check valve (Figure 2-3) with a sealing ring (d1) with a base portion (the portion of d1 within the bore at d) and a flange portion (at the bottom of d against where I sits) that defines the ring flow bore (through d2) and an arcuate surface (against where I sits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reeder et al, as modified by Todd, to incorporate the teachings of Ridgway to provide for a flange portion that define the ring flow bore; and, wherein the flange portion provides an arcuate surface.  Doing so would be combining prior art elements according to known methods (the sealing ring of Todd with the flange portion of Ridgway) to yield predictable results (to provide for a sealing ring with reinforced valve seat surface).

    PNG
    media_image1.png
    311
    468
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 3, Reeder et al disclose where the valve tube (generally at 40, including 13) extends between a bottom end and a top end (seen in the orientation of Figure 4), wherein the bottom end is dimensioned to operatively associate with a water supply (via 10), and wherein the top end is dimensioned to operatively associate with a sprinkler head (44).  
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al (US 3,746,263) in view of Todd (US 3,841,349) in further view of Ridgeway (US 914,978) in further view of Brown et al (US 6,199,584).
Regarding Claim 4, Reeder et al as modified by Todd and Ridgway teach all essential elements of the current invention but is moot to where the sprinkler head is adapted to regulate a water flow rate from the water supply to approximately a third of an unregulated water flow rate from said water supply, wherein the initial flowrate is increasing starting from between zero gallons per minute and the unregulated water flow rate of greater than eight gallons per minute.  
Brown et al teach a ball check valve for an individual sprinkler head of an irrigation system (Col 1, lines 17-24) with a valve tube having fluidly connected upper and lower flow bores (Figures 11-13 between the lower flow bore 38 and the upper flow bore 16); a sealing ring (generally at 58) separating said upper and lower flow bores (Figures 12-13); the sealing ring providing a ring flow bore fluidly coupling the upper and lower flow bores (generally at 22); and a ball (92) disposed in the lower flow bore (Figure 12), where the sprinkler head is adapted to regulate a water flow rate from the water supply to approximately a third of an unregulated water flow rate from said water supply (Col 12, lines 46-52 discloses a water flow rate through a sprinkler of between 5 gallons/minute and 25 gallons/minute and Col 14, lines 3-11 disclose a water flow through a broken riser (ie an unregulated flow) of between 20 gallons/minute and 60 gallons/minute, therefore the flow rate of the regulated supply (for example 10 gallons/minute) is approximately a third of an unregulated flow rate (for example 30 gallons/minute)) wherein the initial flowrate is increasing starting from between zero 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reeder et al as modified by Todd and Ridgway to incorporate the teachings of Brown et al to provide for where the sprinkler head is adapted to regulate a water flow rate from the water supply to approximately a third of an unregulated water flow rate from said water supply, wherein the initial flowrate is increasing starting from between zero gallons per minute and the unregulated water flow rate of greater than eight gallons per minute.  Doing so would be use of known technique to improve similar devices (restricting fluid flow in a sprinkler by use of ball valve) in the same way (in a ball valve restricted sprinkler). Additionally, restricting the flow of fluid through the riser prevents serious flooding and erosion from the broken sprinkler, as taught by Brown et al (Col 1, lines 45-52).
Regarding Claim 7, Reeder et al disclose an irrigation system for shutting off one or more discrete sprinkler heads when each sprinkler head has a malfunctioning nozzle (the discrete sprinklers at 11 in Figure 1 with the embodiment of Figure 4).  The system comprising: installing the ball check valve of claim 4 in a plurality of discreet sprinkler heads fluidly coupled to the shared water supply (via 10).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753